PER CURIAM:
This suit was brought in behalf of a high school student, challenging the validity of a school regulation as infringing alleged First Amendment rights. It now appears, without dispute, that the regulation in question has been repealed, that the student successfully finished the school year with full credit, and that the student is now enrolled in another school which had no part in the original contro*1077versy.1 We therefore conclude that the cause no longer exists, Sears, Roebuck and Company v. Carpet, Linoleum, Soft Tile and Resilient Floor Covering Layers, Local Union No. 419, AFL-CIO, 1970, 397 U.S. 655, 90 S.Ct. 1299, 25 L.Ed.2d 637, reh. den. 399 U.S. 917, 90 S.Ct. 2190, 26 L.Ed.2d 576.
We, therefore, dismiss the appeal as moot, vacate the decision of the District Court, and direct that the case be dismissed so that the judgment will spawn no legal consequences. See United States of America v. Knippers and Day Real Estate, Inc., 5 Cir., 1970, 425 F.2d 1081, and the eases there cited.
Vacated, remanded, with directions.

. We further note the absence of any blemish on Logan, Jr.’s school record as shown by the copy of his transcript of grades attached to appellees’ brief and represented to us to be a copy of the information furnished to Logan’s new school at Beaumont.